                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               December 19, 2018
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

THOMAS EUGENE DUNHAM,        §
TDCJ # 01850265,             §
                             §
      Plaintiff,             §
VS.                          § CIVIL ACTION NO. 3:17-CV-0316
                             §
TEXAS DEPARTMENT OF CRIMINAL §
JUSTICE, et al,              §
                             §
      Defendants.            §


            MEMORANDUM OPINION AND ORDER OF DISMISSAL

       Plaintiff Thomas Dunham, an inmate at the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”), filed a complaint (Dkt. 1) alleging

that his confinement in administrative segregation violates his civil rights. Plaintiff

proceeds pro se and in forma pauperis. As ordered by the Court, Plaintiff filed a more

definite statement (Dkt. 49). Because this case is governed by the Prison Litigation

Reform Act (“PLRA”), the Court is required to scrutinize the pleadings and dismiss the

complaint in whole or in part if it is frivolous, malicious, or fails to state a claim upon

which relief may be granted. 28 U.S.C. § 1915A. After reviewing all of the pleadings as

required, the Court concludes that this case must be DISMISSED for reasons that follow.

I.     BACKGROUND

       Dunham is currently incarcerated at TDCJ’s Stiles Unit, which is near Beaumont,

Texas. He alleges in this lawsuit that he has been improperly confined in administrative

segregation at three different TDCJ units (Stiles, Byrd, and McConnell) and that his


1/6
multiple stints in administrative segregation now total over 500 days. He also states the

restrictions in administrative segregation exacerbate his mental health condition.

         Plaintiff names two Defendants in this suit: TDCJ and the University of Texas

Medical Branch (“UTMB”). On July 18, 2018, the Court ordered Plaintiff to submit a

more definite statement and asked multiple questions about Plaintiff’s claims including

their connection, if any, to officials or events in the Galveston Division of the Southern

District of Texas. Among other inquiries, the Court asked Plaintiff to identify the person

or persons who made the decisions to place him in administrative segregation (Dkt. 47, at

2-5).1

         Plaintiff’s more definite statement did not name any specific officials. Instead,

Plaintiff claims that “every person listed on [his] exhibits” is liable. See Dkt. 39, at 9

(identifying “[e]very person listed on my exhibits, all the wardens, assistant wardens on

those units, all the majors on those units, every Huntsville official who answered my Step

2s, and every mental health professional on those units” as involved in the alleged

violations of his rights); id. at 13-14 (in response to instruction to name UTMB personnel

involved in the alleged violations of his rights, Plaintiff answered “I would have to

subpoena the UTMB employee roster for [Stiles, Byrd, McConnell and] C.T. Terrell

Unit”); id. at 12 (“All of the mental health professionals [at UTMB] I talked to” were

aware of court rulings regarding use of administrative segregation for mentally ill




1
        Throughout this Memorandum, the Court’s citations to specific pages in the record refer
to the pagination of docket entries on the Court’s electronic case filing (“ECF”) system.


2/6
prisoners “but failed to act reasonably by not reporting my unconstitutional confinement

or transferring me to a mental health unit”).

II.    STANDARD OF REVIEW

       As required by the PLRA, the Court screens this case to determine whether the

action is frivolous, malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief against a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A. A district court may dismiss a complaint as frivolous “if it lacks an arguable

basis in law or fact.” Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). A dismissal

for failure to state a claim is governed by the same standard for Rule 12(b)(6) of the

Federal Rules of Civil Procedure. See Newsome v. EEOC, 301 F.3d 227, 231 (5th Cir.

2002). Under this standard, the Court “construes the complaint liberally in favor of the

plaintiff,” “takes all facts pleaded in the complaint as true,” and considers whether “with

every doubt resolved on [the plaintiff’s] behalf, the complaint states any valid claim for

relief.” Harrington v. State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)

(internal citations and quotation marks omitted).

       In reviewing the pleadings, the Court is mindful of the fact that Plaintiff proceeds

pro se. Complaints filed by pro se litigants are entitled to a liberal construction and,

“however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

quotation marks and citation omitted). Even under this lenient standard a pro se plaintiff

must allege more than “‘labels and conclusions’ or a ‘formulaic recitation of the elements

of a cause of action.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic


3/6
Corp. v. Twombly, 550 U.S. 544, 555 (2007)); see Patrick v. Wal-Mart, Inc., 681 F.3d

614, 617 (5th Cir. 2012). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

omitted). Additionally, regardless of how well-pleaded the factual allegations may be,

they must demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); Geiger, 404 F.3d at 373.

III.   DISCUSSION

       Plaintiff brings this civil rights action against two defendants, TDCJ and UTMB,

seeking injunctive and monetary relief.         UTMB and TDCJ are state agencies. TEX.

EDUC. CODE § 65.01 et seq.; TEX. GOV’T CODE § 493.001 et seq.

       Section 1983 only authorizes suit against a “person” acting under color of law who

causes certain deprivations of rights.2        State agencies are not “persons” within the

meaning of Section 1983. See Will v. Mich. Dep't of State Police, 491 U.S. 58, 65 (1989)

(“Our conclusion that a State is not a ‘person’ within the meaning of § 1983 is reinforced

by Congress’ purpose in enacting the statute.”); Pratt v. Harris Cty., Tex., 822 F.3d 174,

180 (5th Cir. 2016) (to establish a claim under § 1983 a plaintiff must allege a

deprivation “committed by a person acting under color of state law”) (internal citation

and quotation marks omitted); Hyatt v. Sewell, 197 F. App’x 370 (5th Cir. 2006)


2
        42 U.S.C. § 1983 (“Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to be
subjected, any citizen of the United States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be
liable to the party injured in an action at law, suit in equity, or other proper proceeding for
redress . . .”) (emphasis added).


4/6
(“UTMB is not a person for purposes of § 1983”). Therefore, Plaintiff cannot bring suit

under Section 1983 against either TDCJ or UTMB.                   Despite the Court’s specific

questions in the order for more definite statement (Dkt. 39), Plaintiff has failed to identify

any persons at TDCJ or UTMB who are responsible for the alleged violations of his civil

rights.3 Because Plaintiff names only TDCJ and UTMB as defendants in this suit and

fails to name any “person” who can be sued under 42 U.S.C. § 1983, he fails to state a

claim upon which relief may be granted.4

       In addition, because the Eleventh Amendment protects the states’ sovereign

immunity, federal courts lack jurisdiction over suits against a state or state agencies for

money damages unless the state has waived its immunity or Congress has clearly

abrogated that immunity. NiGen Biotech, L.L.C., v. Paxton, 804 F.3d 389, 393-94 (5th

Cir. 2015); Moore v. La. Bd. of Elem. and Secondary Educ., 743 F.3d 959, 963 (5th Cir.

2014). Texas has not waived its Eleventh Amendment immunity, and Congress did not

abrogate that immunity when enacting Section 1983. NiGen, 804 F.3d at 394. This



3
        See, e.g., Dkt. 49, at 9 (when asked to name all involved persons to the best of his ability,
plaintiff named “[e]very person listed on my exhibits, all the wardens, assistant wardens on those
units, all the majors on those units, every Huntsville official who answered my Step 2s, and
every mental health professional on those units. . .”); id. at 11-12 (when asked about the personal
involvement of any officials, plaintiff responded that after he is permitted to subpoena an
employee roster then he will argue that “each individual either failed to act reasonably once
informed of the unconstitutional conditions, they also failed to accommodate (reasonably) my
disabilities”).
4
       Moreover, to the extent Plaintiff could state a cognizable claim regarding his prolonged
confinement in administrative segregation, any claim for prospective injunctive relief against the
responsible persons at the Stiles Unit would not be properly brought in this judicial district. See
28 U.S.C. § 1391(b). The Stiles Unit is located within the Eastern District of Texas, Beaumont
Division.


5/6
Court therefore lacks jurisdiction over Plaintiff’s claims against UTMB and TDCJ for

monetary damages.

IV.    CONCLUSION

       For the reasons stated above the Court ORDERS that:

       1.     The complaint filed under 42 U.S.C. § 1983 by Thomas E. Dunham is

DISMISSED pursuant to 28 U.S.C. § 1915A(b) for failure to state a claim upon which

relief can be granted.

       2.     All pending motions are DENIED as moot.

       The Clerk will provide a copy of this Order to the plaintiff and to the

Manager of the Three-Strikes List for the Southern District of Texas at

Three_Strikes@txs.uscourts.gov.

       SIGNED at Galveston, Texas, this 19th day of December, 2018.


                                          ___________________________________
                                          George C. Hanks Jr.
                                          United States District Judge




6/6
